Citation Nr: 1622588	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  08-31 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to service-connected bilateral knee disabilities.

2.  Entitlement to service connection for bilateral lower extremity sciatica, to include as secondary to a back disorder.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected bilateral knee disabilities..

4.  Entitlement to service connection for right hip disorder, to include as secondary to service-connected bilateral knee disabilities.

5.  Entitlement to service connection for left hip disorder, to include as secondary to service-connected bilateral knee disabilities.

6.  Entitlement to service connection for atrophy of the left leg, to include as secondary to service-connected bilateral knee disabilities.

7.  Entitlement to an initial rating in excess of 30 percent for total left knee replacement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel


INTRODUCTION

The Veteran had active service from December 1959 to July 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2008 and November 2009 by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Seattle, Washington, and St. Petersburg, Florida, respectively. 

In the January 2008 rating decision the Seattle RO granted service connection for a left total knee replacement and assigned an initial 30 percent rating, effective August 5, 2003.  The Veteran perfected an appeal as to the propriety of the initially assigned rating and effective date.  In August 2008 the Board remanded the appeal as to the propriety of the initially assigned rating for further development.  

In the November 2009 rating decision, the St. Petersburg RO denied service connection for bilateral sciatica; lumbosacral spine degenerative disc disease; hypertension; right and left hip disorders; and atrophy of the left leg and right leg.  

In the November 2009 rating decision the RO also denied entitlement to an increased rating in excess of 60 percent for right total knee replacement and a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

The Veteran initiated an appeal as to the right total knee replacement rating claim but did not perfect an appeal following the RO's issuance of a statement of the case on this matter in February 2013.  Consequently, such issue is not before the Board. 

In an April 2012 decision, the Board denied the appeal as to the effective date for service connection for left total knee replacement and granted service connection for atrophy of the right leg.  Therefore, as such matters have been finally adjudicated, those two claims are no longer on appeal before the Board.  

In the April 2012 decision, the Board also reopened and remanded the claim for service connection for bilateral sciatica, as well as the claims for service connection for a back disorder, hypertension, right and left hip disorders, and atrophy of the left leg, and the issue of entitlement to a higher initial rating for a total left knee replacement for additional development.  The Board also remanded the claims for a higher rating for total right knee replacement for the issuance of a statement of the case, and the claim for TDIU as inextricably intertwined with the remanded issues.  

As the Veteran did not perfect his appeal with regard to his claim for a higher rating for total right knee replacement after the issuance of a statement of the case in February 2013, such matter is not properly before the Board.  Additionally, in April 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for a TDIU, which was then dismissed in a July 2015 Board decision.  

While the Veteran previously requested a Board hearing, he later withdrew his request in July 2010 and April 2015.  Consequently, there are no hearing requests pending.

The list of issues on the title page is the culmination of the above procedural history and the only matters remaining before the Board at this time.

It October 2013, the Agency of Original Jurisdiction (AOJ) issued a supplemental statement of the case (SSOC) addressing the claims listed on the title page and the TDIU claim prior to its withdrawal.  The AOJ mailed the SSOC only to a private attorney who represented the Veteran only with regard to the now withdrawn TDIU claim.  The record does not show that the AOJ issued the SSOC to Disabled American Veterans (DAV), the service organization that represents the Veteran with regard to all issues other than the TDIU claim.  However, the file was provided to DAV and the service organization prepared an Appellant's Post-Remand Brief in May 2016, reflecting a review of the file, which includes the October 2012 SSOC.  Therefore, the Board finds that no prejudice will result to the Veteran with proceeding with a decision at this time.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of August 2013 VA examination reports and VA treatment records dated through October 2013, which were considered in the October 2013 SSOC, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  A back disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service; did not manifest within one year of the Veteran's discharge from service; and was not caused or aggravated by service-connected bilateral knee disabilities.

2.  Bilateral lower extremity sciatica is not shown to be causally or etiologically related to any disease, injury, or incident in service; did not manifest within one year of the Veteran's discharge from service; and was not caused or aggravated by service-connected bilateral knee disabilities.

3.  Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service; did not manifest within one year of the Veteran's discharge from service, and was not caused or aggravated by service-connected bilateral knee disabilities.

4.  A left hip disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service; did not manifest within one year of the Veteran's discharge from service; and was not caused or aggravated by service-connected bilateral knee disabilities.
 
5.  A right hip disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service; did not manifest within one year of the Veteran's discharge from service; and was not caused or aggravated by service-connected bilateral knee disabilities.

6.  Atrophy of the left leg is not shown to be causally or etiologically related to any disease, injury, or incident in service; did not manifest within one year of the Veteran's discharge from service; and was not caused or aggravated by service-connected bilateral knee disabilities.

7.  For the entire appeal period, the Veteran's total left knee replacement does not result in chronic residuals consisting of severe painful motion or weakness, or intermediate degrees of residual weakness, pain, or limitation of motion, and his surgical scars are not unstable or painful, do not affect an area of at least 6 square inches (39 sq. cm.), and have not been shown to further limit function of the knee.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for an award of service connection for bilateral lower extremity sciatica have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for an award of service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

4.  The criteria for an award of service connection for a right hip disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

5.  The criteria for an award of service connection for a left hip disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

6.  The criteria for an award of service connection for atrophy of the left leg have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

7.  The criteria for an initial rating in excess of 30 percent for total left knee replacement are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
	
I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

With respect to the service connection claims, standard letters sent to the Veteran in March 2009 and July 2009 satisfied the duty to notify provisions regarding the service connection claims decided herein.  Additionally, the Veteran has appealed with respect to the propriety of the initially assigned rating for his total left knee replacement from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Therefore, as the Veteran has appealed with respect to the initially assigned rating for his total left knee replacement, no additional 38 U.S.C.A. § 5103(a) notice is required with respect to that claim because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With respect to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

In connection with the Veteran's service connection claims, he was afforded VA examinations in June 2009, September 2009, and August 2013.  Neither the Veteran nor his representative has alleged that such are inadequate for adjudication purposes.  Furthermore, while the Board previously determined in the April 2012 remand that the September 2009 VA examination referable to hypertension was inadequate, the June 2009 and August 2013 VA examinations are adequate in order to adjudicate the claims herein.  With regard to the Veteran's service connection claims, the Board finds that such VA examination and accompanying opinion are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

With regard to the Veteran's initial rating claim, he was afforded VA examinations in October 2007, June 2009, and August 2013.  Neither the Veteran nor his representative has alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected left knee disability as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  

Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's service connection and initial rating claims, and no further examination is necessary.

The Board remanded the case in April 2012 for further development, to include requesting that the Veteran identify or submit records of his post-service injuries and any supplementary opinions from Drs. Gelb and/or Grigg, obtaining outstanding VA treatment records, and affording the Veteran VA examinations referable to his service connection and initial rating claims.  Thereafter, in a February 2013 letter, the Veteran was requested to identify or submit the foregoing private treatment records; however, in a subsequent telephone call, the Veteran reported that there was no relevant evidence to be obtained from his post-service injuries.  He further indicated that Drs. Gelb and Grigg's opinions had been submitted.  Thereafter, the AOJ obtained all identified records and afforded the Veteran VA examinations in August 2013.  Therefore, the Board finds that the AOJ has substantially complied with the directives of the April 2012 remand such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.



II. Service Connection Claims

A.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a) . Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604   (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including progressive muscular atrophy, arthritis, hypertension, and other organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307  and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

B.  Evidence

Back Disorder, Bilateral Lower Extremity Sciatica, & Bilateral Hip Disorders

The service treatment records show that the Veteran had two episodes of right knee trauma, the first of which was in 1963, following which the right knee locked; however, the details surrounding the "trauma" were not explained in the service records.

The service treatment records mention that the Veteran was admitted to the hospital in June 1964 with a diagnosis of neuroma scar on the right knee.  He had previously had a medial meniscectomy of the right knee in November 1963.  In July 1964 the scar on the medial aspect of the right knee was entirely excised and tissue, which appeared to be a neuroma of the infrapatellar nerve, was removed.  Post-operatively the Veteran complained of similar pain as preoperatively but the pain was well away from the new scar.  The neuroma scar over the medial aspect of the right knee also had recurred.  Because of his continued complaints a February 1965 arthrotomy of the right knee was performed with a finding of surgically absent medial meniscus.  The postoperative course was without complications.  However, on physical examination a small area of hypesthesia was noted on the lateral side of his knee.

The Veteran submitted a statement in April 1965 that since February 1965, the date of his last surgery, he had experienced a "pinched nerve" in the lower part of his right leg.  He estimated that this injury occurred during or right after the operation.  The location of the injury was the back side of the knee and when he touched the area, an impulse would be sent down the lower part of his leg, across his foot in the direction of the big toe.  There was a numb feeling that started about halfway down on the lower part of the right leg and continued across the foot toward the big toe.  Many times the area would become quite painful.  He also was unable to raise his big toe to the top of his shoe.

Another statement submitted by the Veteran in his service treatment records notes that he was given a Physical Evaluation Board in July 1965 and that he indicates that he gave sufficient evidence of a pinched nerve in the back of his right knee.  He noted that the pinched nerve diagnosis was changed to a sciatic nerve neuralgia, moderate.  However, the service treatment records do not actually show any findings of sciatic nerve neuralgia.

Five months after the Veteran's discharge, the Veteran underwent a VA neurological evaluation in December 1965.  The Veteran complained of a sharp-like sensation over the lateral aspect of the right knee, and an electric shock going into the right foot and great toe.  On neurological examination the Veteran had impaired dorsiflexion of the right toes, especially of the great toe, which was mild.  He complained about hyperesthesia over the lateral surface of the right leg and foot.  Considering the Veteran's history of multiple operations on his right knee for ruptured cartilages and finally a diagnosis of bilateral chondromalacia, the examiner determined that the Veteran had developed a mild neuropathy of the deep peroneal nerve, indicated by a sensory deficit in the distribution of the superficial peroneal nerve and weakness of the extensors of the toes of the right leg.  The diagnosis was neuropathy, mild at present, deep peroneal nerve right, secondary to multiple knee operations and chondromalacia.  

A private treatment record dated in November 1976 shows the Veteran reported a twisting injury to the left knee and was found to have a possible torn meniscus in the left knee.  It was also noted that two years prior the Veteran reportedly had been struck by a truck injuring his right side and suffering a broken pelvis.  He also claimed that he had low back pain.  The impression included a finding of low back strain and possible medial meniscus tear (of the left knee).  The Veteran subsequently underwent a left knee arthroscopy, which showed osteoarthritis of the medial condyle.

Left knee degenerative joint disease in the left knee was shown on an April 1986 VA treatment record.  It was noted that the Veteran reported having a fall injury to the right knee in 1963.

A July 1986 VA special orthopedic examination report shows the Veteran reported that when he was aboard ship in 1963 he injured his knee going down a ladder and hitting the deck with a straight leg.  The examination report went on to address impairment in the knee and leg.

In October 1990, a VA examination report again shows the Veteran's report that he went down a ladder on the USS Hermitage in service and landed with a straight leg injuring the cartilage.  The examination report mostly focused on the knee but also noted that the Veteran also had trouble with his sciatic nerve on the right side.  He had pain right in the right hip area that went down the leg.  In the left leg he had difficulty at the ball of the foot, which he described as discomfort.

The Veteran underwent a State Disability Examination in November 1993, which noted multiple post-service injuries to the back.  In 1968, the Veteran was working at Caterpillar and was propelled backward as a high pressure welder injuring his low back and was apparently hospitalized for this problem.  In 1969, while working at a nuclear power station he had a block of wood drop injuring his back, at which time he was hospitalized again.  While working in 1973, a pick-up truck ran a stop sign and hit the Veteran while he was on a motorcycle, fracturing his right pelvis.  The Veteran also was hit from behind in car accidents in 1974, 1975, and 1976, reinjuring his low back.  He was reportedly seen by a physician at a private hospital in 1977 and was told that he had spinal spurs but that no surgical intervention was necessary.  He complained of low back pain in 1990 and 1991.  Currently he complained of multiple joint difficulties including the hips, especially the right hip, and constant low back pain that did not radiate.

Physical examination in November 1993 showed limitation of motion in the right hip and lumbar spine.  Neurological evaluation showed decreased light touch sensation along the lateral aspect of the right thigh in the proximal L4-L5 dermatome distribution.  Straight leg raising was positive.  The examiner noted that neurological evaluation suggested a possible nerve root irritation involving the right lower extremity.

A February 1994 VA treatment record notes the Veteran complained of low back pain since 1973.  X-ray examination showed scoliosis convexity to the right and minimal spurring.

The Veteran submitted two favorable private medical opinions regarding his back and hip in 2008.  A February 2008 statement from Dr. Gelb notes that he had been treating the Veteran for eight years.  The Veteran reportedly injured his knees in service in 1963 when he ran to a ladder, lost his balance and hit the deck.  He also reportedly twisted his body to the right.  The physician noted that the Veteran complained of knee pain and also had back and hip pain.  Dr. Gelb noted that the Veteran had not had any other serious injury to his back aside from the fall of about 5 feet in 1963.  The Veteran's most recent MRIs demonstrated significant bilateral recess stenosis and neuroforaminal stenosis at multiple levels.  Based on Dr. Gelb's review of the records and examination of the Veteran for the past eight years, Dr. Gelb related the Veteran's back and hip pain to his original injury on the ship in 1963.  Dr. Gelb further noted that the Veteran was discharged with a disability rating not only for his knees but also sciatica, indicating that he had injured his lower back or at least the nerves relating to his back.

The Veteran also submitted a statement from Dr. Grigg that was dated in March 2008.  Dr. Grigg noted that the Veteran slid down a ladder in service jamming both knees and also had complaints of back pain.  He was now having daily back pain in addition to pain in both hips.  An MRI of the spine in 2006 reportedly showed severe degenerative disc disease, degenerative arthritis, and spinal stenosis.  Dr. Grigg noted that the Veteran had been his patient for the past three years and had been seen on multiple occasions with bilateral hip and back pain requiring cortisone injections, physical therapy, and pain medication.  It was Dr. Grigg's professional opinion that the Veteran's present condition, i.e., degenerative disc disease and degenerative arthritis of both hips and spine was related to his military injury sustained in 1963.  Dr. Grigg further noted that these injuries have over the last 40 years precipitated the Veteran's back and hip injuries.

In addition the Veteran underwent VA examination in June 2009 for opinions addressing the etiology of spine and hip disabilities.  The Veteran stated that he began to have hip pain in 1995 and denied any trauma or car accident that injured his right hip before or after 1995.  He reported that the only injury he had was in 1963 to both of his knees.  He reports that his left hip is "ok" and denies any left hip problem.  The Veteran also stated that he began to have back pain in 1986 and denied any trauma or car accident to his back prior to 1986, other than the injury he had in 1963.  He reported that he had one car accident in 2006 with a back soft tissue injury.  The examiner noted, however, that SSA records show the Veteran had a back injury due to car accidents in 1974, 1975, and 1986.  The examiner further noted that  a November 1993 treatment record noted multiple post-service injuries to his back and a fractured right pelvis.  He also was told at some time that there was an old fracture to the right hip.  X-ray examination showed mild osteoarthritis in the bilateral hip joints.  Regarding the back, the Veteran had surgery, a back laser procedure, performed in 2007 and another surgery in April 2009.  X-ray examination showed extensive postsurgical changes from L2 through S1 levels with osseous spinal fixation and intervertebral disc spaces.  The diagnosis was degenerative disc disease/degenerative joint disease of the lumbar spine, and bilateral sciatica.

In addressing the etiology of these conditions, the examiner found that the lumbosacral spine degenerative disc disease/degenerative joint disease and current right hip disability, mild osteoarthritis, were less likely as not secondary to his service connected bilateral total knee arthroplasties.  The examiner noted that degenerative changes occur when cartilage in joints/bones wears down over time and usually gradually worsens with aging and there is no cure.  The examiner further noted that bone spurs can form because of aging or degenerative changes.  The claims file also documented multiple prior back injuries and a right pelvis fracture and old right hip fracture, which likely played a role to accelerate the degenerative changes of the lumbar spine and right hip.

In April 2012, the Board noted that the June 2009 VA examiner did not offer an opinion as to whether the Veteran's service-connected bilateral knee disabilities aggravated his claimed back, sciatic, and hip disorders, or whether such claimed conditions were directly related to service.  Therefore, the matters were remanded to obtain such opinions.

Thereafter, the Veteran underwent a VA examination of the spine and peripheral nerve conditions in August 2013.  Such shows that, on examination of the spine, the examiner recorded that the Veteran had a diagnosis of degenerative disc disease/degenerative joint disease of the lumbar spine, status post discectomy/laminectomy, with a noted date of diagnosis of 2001.  The report also contains a diagnosis of bilateral sciatica, with a noted date of diagnosis of 1996.  

The Veteran reported a history that, in about 1963 while on active duty, he fell from a ladder injuring both knees and lumbar spine with subsequent radiculopathy.  Since that time, the condition had worsened with pain traveling to the right pretibia and dorsum of right foot, becoming constant in 1977.  The Veteran reported having left lower extremity radicular symptoms to the thigh starting in 1983.   He reported complaints of constant pain and numbness.  

The Veteran reported that, following a diskectomy, his low back pain worsened with bilateral lower extremity radiculopathy of pain daily, and later atrophy beginning in 1986.  The Veteran reported undergoing laminectomy in 2007 but he then had continued pain with radiculopathy requiring spinal fusion L2-S1 with scoliosis correction.  The Veteran reported persistent sciatic condition with numbness, sharp pain involving the right hip/buttock, femur, and knee on the front and back; and tibia, top of foot with mild foot drop.  He also had left radicular symptoms of numbness of the left buttock, and back thigh to the posterior knee. 

After examination, the examiner opined that it is less likely as not (less than 50 percent probability) that any current back disability had its clinical onset during active service or is related to any in-service disease, event, or injury, including the Veteran's reported injury to his knee in service.  The examiner also opined that it is less likely as not that any current back disability was caused by or aggravated by the Veteran's bilateral knee disabilities, including the surgeries to the knees.  

The examiner provided the following as rationale for his opinions.  First, that review of the Veteran's service treatment records show they were silent for evidence of a back disability during service.  Second, during physical evaluation boards in July 1965 and August 1967, the reports are silent for evidence of a back condition.  The initial physical evaluation board noted "sciatic nerve neuralgia" due to complaints of right posterior knee pain, that was later diagnosed as a "neuroma" located behind the right knee that was subsequently excised.  The examiner also noted that the record was significant for a history of back injury at work in 1969, and multiple motor vehicle accidents with back injuries in 1974, 1975, and 1976, although medical documentation from these incidents was not available for review.  

The examiner also noted that the record was significant for documentation of a back condition in 1990 with radiographic evidence of dextroscoliosis and mild spurring on the vertebral bodies with progressive symptoms eventually requiring laminectomy in 2007 and lumbar spine fusion/scoliosis reduction in 2009, done endoscopically.  Based on the foregoing, the examiner opined that the Veteran's current back disability was more likely the result of or accelerated by his multiple (post-service) back injuries and degenerative scoliosis.

With regard to Veteran's bilateral hip disorder, the August 2013 VA examination contains a diagnosis of mild degenerative joint disease of the bilateral hips, with a date of diagnosis of 2009.  The Veteran reported a bilateral hip pain condition since 1983 associated with worsening of his bilateral knee conditions.  He denied a history of hip fracture, dislocation, or subluxation.  During examination, imaging of the hips showed degenerative or traumatic arthritis of both hips.  The report noted that X-rays taken in June 2009 showed mild osteoarthritis in the hip joints; bony pelvis was intact; and femoral head contours appeared unremarkable.

After examination, the examiner opined that it is less likely as not (less than 50 percent probability) that any current bilateral knee disability had its clinical onset during active service or is related to any in-service disease, event, or injury, including the Veteran's reported injury to his knee in service.  The examiner also opined that it is less likely as not that any current bilateral knee disability was caused by or aggravated by the Veteran's bilateral knee disabilities, including the surgeries to the knees.  

As rationale, the examiner stated that review of the Veteran's service treatment records were silent for evidence of a bilateral hip condition during service; and the reports of  physical evaluation boards conducted July 1965 and August 1967 were silent for evidence of bilateral hip condition.  The examiner also noted that the claims file was significant for documentation indicating a history of right pelvis fracture in 1973 secondary to a motor cycle accident.  Also, review of VA and private medical record was significant for documentation of bilateral hip conditions with onset in approximately 1994 along with worsening lumbar pain with radicular symptoms to the bilateral hips. The examiner further noted that radiographic examination conducted in 2010 of the bilateral hips, revealed mild osteoarthritis, and that review of current medical literature reveals that the most common cause of osteoarthritis is age, noting that the Veteran was 70 years of age.

Hypertension

Service treatment records show no hypertension or high blood pressure symptoms associated with hypertension during service.  Nor is there any clear indication of blood pressure readings increasing during the Veteran's period of active service.   Service treatment records include the December 1959 enlistment examination, which shows a recorded blood pressure reading of 110/70 mmHg.  During an April 1961 reenlistment examination the Veteran's blood pressure reading was 130/76 mmHg.  A November 1962 consultation report records blood pressure at that time as 108/60 mmHg.  Hypertension is not shown in any clinical records within one year after the Veteran's discharge from service in July 1965.

The first finding of hypertension is noted on a VA treatment record dated in September 1999, which shows a problem list including essential hypertension.  However, a November 1993 State Disability Examination shows blood pressure readings in the hypertensive range, 200/122 mm/Hg on the right and 186/106 mm/Hg on the left.  A September 1997 VA treatment record also shows the Veteran's reports of high blood pressure due to joint pain.  The Veteran had reportedly had some blood work done the previous day but the examiner could not find any previous blood pressure readings in the chart.  Private treatment records dated in May 2001 note the Veteran was being evaluated for a total left knee replacement.  A history of hypertension was noted.  The Veteran attributed his elevated blood pressure readings that day to stress and pain.

The Veteran underwent VA examination in September 2009 to determine the etiology of his hypertension.  The Veteran reported that he was diagnosed with hypertension in 1985.  He stated that the hypertension was diagnosed in a VA hospital and that he has been on medication since then.  He also states that the high blood pressure started due to pain in his knees that started in 1963.  He indicated that at present his knees were not causing him any pain and that all of his pain was from the low back.  The examiner noted that VA treatment records documented treatment for hypertension from 1999 only, and that a note from 1997 shows the Veteran claimed hypertension but there was no diagnosis or treatment.  

After conducting a physical examination the examiner found that it was less likely as not that the Veteran's hypertension was the result of his right and left knee replacements because the Veteran claimed that he had no pain in both knees and that both knee surgeries were a success.  The examiner also found that it was less likely as not that the Veteran's hypertension was the result of his original knee pain prior to surgery because, per the Veteran, his knee condition started in 1965 and the hypertension started in 1983.  The examiner further noted that the Veteran had a right knee replacement in 1989 and his VA medical records did not indicate hypertension or its treatment at the time of surgery.  The Veteran also had documented "essential hypertension" per VA records dated in September 1999, which meant that the hypertension was idiopathic, and his current state was one of natural progression.

VA treatment records dated in the 2000s record "essential hypertension" as part of problem lists and as assessments.

In the April 2012 remand, the Board found that the September 2009 VA examination was insufficient to decide the case because the rationale offered for the findings are not entirely clear.  The examiner found that the Veteran's hypertension was not a result of his right and left knee replacements because the Veteran did not presently claim any pain in the knees, but this does not address whether the previous documented findings of knee impairment caused the present hypertension.  The examiner's rationale for why the previous knee pain was not the cause of hypertension was that the hypertension did not start until 1985, while the knee injury was in 1965.  However, it is not clear why the dates of the hypertension being diagnosed after the original knee injury should rule out any finding of a direct relationship, especially since the Veteran continued to have treatment for the knees after service, including multiple surgeries for the knees through the 1980s.  Finally, the rationale that the Veteran's hypertension was one of natural progression, in essence, because the hypertension is idiopathic is not clear.  The examiner does not address why essential hypertension cannot be aggravated by the Veteran's service-connected knee disabilities.  For these reasons, the Board found that another VA examination addressing the etiology of the Veteran's hypertension was warranted.   

Thereafter, the Veteran underwent a VA examination in August 2013, at which time a diagnosis of hypertension with a date of diagnosis of 1994 was noted.  The Veteran reported that in about 1986 he was notified of his hypertension condition and started on blood pressure medications in 1994.  On examination current blood pressure readings were 121/65, 122/68, and 121/66.

After physical examination and review of the clinical records on file, the examiner opined that it is less likely as not (less than 50 percent probability) that the Veteran's hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury, including his reported injury to his knee in service.  He further opined that it was less likely as not that the Veteran's hypertension was caused by or aggravated by the Veteran's bilateral knee disabilities, including the surgeries to the knees.  

The examiner noted the following rationale for his opinion.  First, that service treatment records were silent for evidence of hypertension disability during service.  Second, the physical evaluation board conducted in July 1965 and August 1967 for right knee disability were silent for evidence of hypertension.  Third, the Veteran's claims file was significant for documentation of hypertension beginning in 1994.  Fourth, review of current medical literature revealed that the medically accepted risk factors for hypertension included age (age of 50 at onset in 1993), being overweight (the Veteran's body mass index was 29.6 at time of onset), and tobacco use (positive prior history).
The examiner concluded that the most likely cause for the Veteran's hypertension were his risk factors at the time of diagnosis.


Atrophy of the Left Leg

Service treatment records are negative for any complaints, treatment, or diagnoses referable to left leg atrophy.  Progressive muscular atrophy is not shown in clinical records dated within one year after the Veteran's discharge from service in July 1965.
 
During a July 1986 VA examination, the examiner found that the Veteran did have an atrophy of the right leg when compared to the left.

During an October 1990 VA examination, the Veteran reported that due to disuse of the muscles following knee surgery in 1989, he had lost 80 percent of his leg muscle mass.  On examination the examiner found that the Veteran had an obvious atrophy of the right thigh. The examiner recorded right and left lower extremity measurements including that the upper thighs measured 21 inches on the left and 19.5 inches on the right.  Measurements of the left and right lower extremities above the knee, at the knee, and at the calf showed similarly larger measurements on the left compared with the right. The report contains a diagnosis that includes atrophy of right lower extremity, and weakness, symptomatic.

During an August 2013 VA examination, the Veteran reported that, following his discectomy, his low back pain condition worsened with bilateral lower extremity radiculopathy pain daily, and atrophy beginning in 1986. 

During muscle strength testing of the left lower extremity, the Veteran had 5/5 strength for hip flexion, abduction, and extension; knee flexion and extension; and ankle plantar flexion and ankle dorsiflexion.  The examiner found that muscle atrophy of the left thigh was present.  The report records that the right thigh was the normal side and measured 40.5 cm, and that the left thigh was the atrophied side and measured 41.5 cm.

After examination, the examiner opined that it is less likely as not (less than 50 percent probability) that any current left leg atrophy had its clinical onset during active service or is related to any in-service disease, event, or injury, including the Veteran's reported injury to his knee in service.  The examiner also opined that it is less likely as not that any current left leg atrophy was caused by or aggravated by the Veteran's bilateral knee disabilities, including the surgeries to the knees.  

As rationale, the examiner stated that review of the Veteran's service treatment records were silent for evidence of a left knee atrophy condition during service; and the reports of  physical evaluation boards conducted July 1965 and August 1967 were silent for evidence of a left leg atrophy condition.  The examiner also noted that the claims file was is silent for documentation of a left leg atrophy condition; and that review of VA and private medical record is silent for documentation of left leg atrophy condition with onset during service.  The examiner noted that the present examination revealed a one cm decrease in left thigh versus the right thigh circumference, which variance in the examiner's opinion was negligible and most likely represented atrophy of mild disuse.

C.  Analysis

The Veteran claims entitlement to a back disorder, bilateral lower extremity sciatica, hypertension, right and left hip disorders, and atrophy of the left leg, all essentially claimed as due to service-connected bilateral knee disabilities, except for the bilateral lower extremity sciatica, which he claims as due to or part of his lumbosacral spine degenerative disc disease.

In deciding the case as to entitlement to service connection for these disorders, the Board accords great probative weight to the opinions offered by the VA examiners at the VA examinations in June 2009 and August 2013 as to both direct and secondary service connection.  In this regard, each of the opinions proffered considered all of the pertinent evidence of record at the time, to include the statements of the Veteran, and findings on physical examination of the claimed disorders on appeal; and they provided complete rationales, relying on and citing to the examination findings and records reviewed.  Moreover, the VA examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the data to the conclusions with respect to each of the claims.  See Nieves-Rodriguez, supra; Stefl, supra.  With regard to the Veteran's claims for service connection for hypertension and left leg atrophy, there are no contrary medical opinions of record.

However, with regard to the Veteran's claims for service connection for a back disorder, sciatica, and right and left hip disorders, the Board notes that he submitted two favorable private medical opinions in 2008.  Specifically, as previously indicated, in a February 2008 statement, Dr. Gelb reported that the Veteran had injured his back and hips at the same time he injured his knees when he ran into a ladder in 1963.  He further noted that the Veteran had not had any other serious injury to his back aside from the fall of about 5 feet in 1963.  Based on Dr. Gelb's review of the records and examination of the Veteran for the past eight years, Dr. Gelb related the Veteran's back and hip pain to his original injury on the ship in 1963.  Dr. Gelb further noted that the Veteran was discharged with a disability rating not only for his knees but also sciatica, indicating that he had injured his lower back or at least the nerves relating to his back.

However, the Board accords little probative weight to Dr. Gelb's opinion as such was based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  In this regard, he indicated that the Veteran had not had any other serious injury to his back aside from the fall of about 5 feet in 1963; however, such failed to account for the Veteran's documented post-service injuries to the back, as documented in the November 1993 State Disability Examination.  Specifically, in 1968, the Veteran was working at Caterpillar and was propelled backward as a high pressure welder injuring his low back and was apparently hospitalized for this problem.  In 1969, while working at a nuclear power station he had a block of wood drop injuring his back, at which time he was hospitalized again.  While working in 1973, a pick-up truck ran a stop sign and hit the Veteran while he was on a motorcycle, fracturing his right pelvis.  The Veteran also was hit from behind in car accidents in 1974, 1975, and 1976, reinjuring his low back.  

Moreover, to the extent that Dr. Gelb noted that the Veteran was discharged with a disability rating not only for his knees but also sciatica, indicating that he had injured his lower back or at least the nerves relating to his back, such is also incorrect.  Rather, service treatment records reflect with a diagnosis of neuroma scar on the right knee as a result of a November 1963 medial meniscectomy.  Such are negative for any findings of sciatic nerve neuralgia.  Therefore, as Dr. Gelb based his opinion on an inaccurate factual basis, it is accorded little probative weight.       

With regard to Dr. Grigg's March 2008 opinion, the Board similarly accords it little probative weight as it does not include a rationale for the conclusion reached.  In this regard, such opinion simply notes the Veteran's reported in-service injury, current symptoms, and a conclusory statement that the Veteran's degenerative arthritis of both hips and spine was related to his military injury sustained in 1963 as such injuries over the last 40 years precipitated the Veteran's back and hip injuries.  However, he does not offer supporting data or a reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Furthermore, it is unclear whether he was aware of the Veteran's numerous post-service injuries, as detailed in the preceding paragraph.  Therefore, in light of such deficiencies, the Board accords Dr. Grigg's opinion little probative weight. 

The Board has also considered the Veteran's statements that his claimed disorders are directly related to service, or are caused or aggravated by his service-connected bilateral knee disabilities.  However, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a back disorder, sciatica, bilateral hip disorders, hypertension, and atrophy of the left leg are matters not capable of lay observation, and requires medical expertise to determine.  In this regard, while the Veteran may describe symptoms associated with such disorders, to include a perceived decrease in the muscle mass of his left leg, he is not competent to prescribe such symptomatology to a specific disability, an in-service injury, or his bilateral knee disabilities.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("[a]lthough the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Moreover, the question of etiology in this case, to include by way of causation or aggravation as a result of the Veteran's bilateral knee disabilities, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Accordingly, the Veteran's opinion as to the etiology of his current disorders is not competent medical evidence and, thus, is entitled to no probative weight.  Consequently, the Board finds the opinion of the June 2009 and August 2013 VA examiners outweighs the Veteran's lay assertions regarding etiology.

Consequently, the Board finds that the claimed disorders are not attributable to any event, injury, or disease during service or caused or aggravated by the Veteran's service-connected left or right knee disabilities.  Furthermore, none of the conditions were present in service or manifested to a compensable degree within the first post-service year.

In this regard, the Board notes that the service treatment records show that the Veteran had a neuroma of infra patellar nerve associated with right knee surgery in service.  However, that condition is shown to have been treated and resolved, and is not shown to be in any way associated with the currently claimed bilateral lower extremity sciatica, with radicular origination from the Veteran's lumbosacral spine condition.  Furthermore, the Veteran has not alleged a continuity of symptomatology referable to his claimed disorders.  In this regard, at the June 2009 and August 2013 VA examinations, the Veteran reported various onset dates for his alleged symptomatology; however, the earliest onset of symptoms were reported to be in 1983 for his hip pain, in 1986 for his back pain, in 1983 for his lower extremity radicular symptoms, in 1986 for his atrophy, and in 1985 for his hypertension.   

In view of the foregoing, the Board finds that the preponderance of the evidence is against the claims for service connection for (1) a back disorder, (2) bilateral lower extremity sciatica, (3) hypertension, (4) right hip disorder, (5) left hip disorder, and (6) atrophy of the left leg.  Consequently, the Board finds that the benefit-of-the-doubt rule does not apply, and the claims for service connection must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

III. Initial Rating for Total Left Knee Replacement.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32   (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Veteran's total left knee replacement is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Under that code, for one year following the implantation of a knee prosthesis, a service-connected knee disability is rated as 100 percent disabling.  Thereafter, a 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  If not, a minimum 30 percent rating is assigned.  38 C.F.R. § 4.71a Diagnostic Code 5055.  If there are intermediate degrees of residual weakness, pain, or limitation of motion, these intermediate residuals are to be rated by analogy under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5261, or 5262.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.

Knee ankylosis in flexion between 10 and 20 degrees warrants a 40 percent rating while such ankylosis in flexion between 20 and 45 degrees warrants a 50 percent rating.  Extremely unfavorable knee ankylosis in flexion at an angle of 45 degrees or more warrants a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5256. 

Extension of leg motion that is limited to five degrees warrants a zero percent rating. A 10 percent rating requires extension limited to 10 degrees, a 20 percent rating is warranted where extension is limited to 15 degrees and a 30 percent rating may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent rating, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent rating may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261. Normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71, Plate II.

Malunion of the tibia and fibula with a slight knee disability warrants a 10 percent rating, such malunion with moderate knee disability warrants a 20 percent rating and such malunion with a marked knee disability warrants a 30 percent rating. Nonunion of the tibia and fibula with loose motion that requires a brace warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Private treatment records show that the Veteran underwent total left knee replacement in May 2001.

The report of an October 2007 VA examination of the left knee shows that the Veteran reported having a left knee total replacement in 2001.  The Veteran reported complaints of daily discomfort (mild, dull) without use of pain medications, and with occasional flare ups triggered by weather.  The Veteran reported that he could not run, jump, jog, or fast walk.  He reported that he is unable to bowl due to pain with squatting.  Current medications consisted of NSAIDS, and Percocet.  

The October 2007 VA examination report contains a summary of reported left knee symptoms showing that there was no history of deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking, effusions, inflammation, constitutional symptoms of arthritis or incapacitating episodes of arthritis.  There was pain, with flare up of symptoms that were mild with frequency of every two to three weeks, and duration of hours.  The Veteran was able to stand for 15 to 30 minutes and to walk more than one-quarter mile.  

On examination, the Veteran's gait was antalgic and the left shoe had increased wear on the outside edge of the heel.  General findings included that there were no bumps consistent with Osgood-Schlatter' s disease, mass behind knee, instability, patellar or meniscus abnormality, or abnormal tendons or bursae.  There was crepitation and clicks or snaps.  There was no loss of bone or part of bone or inflammatory arthritis.

On range of motion study, flexion was to 90 degrees and extension was normal, to zero degrees.  There was no objective evidence of pain with active motion.  There was no objective evidence of pain or additional limitations after repetitive motion of three repetitions.  X-rays showed that the Veteran's left knee was status post left total knee replacement with no evidence of loosening.  

The examination report shows that the Veteran was retired as of 1986 for medical reasons associated with his right knee total replacement surgery.  The report contains a concluding diagnosis of left knee, status post total knee replacement.  The examiner estimated that the left knee condition had the following effects on usual daily activities: no effects on recreation, traveling, feeding, bathing, dressing, toileting, or grooming; mild effects on chores, shopping, or driving; and severe effects on exercise or sports.

During a June 2009 VA general examination, on range of motion study flexion was to 100 degrees with pain beginning at 80 degrees, with no additional limitation of motion on repetitive use.  Extension was to zero degrees (full extension) with pain beginning at minus ten degrees and no additional limitation of motion on repetitive use.  

The Veteran reported that he had retired in 1994 due to medical problems involving knee and back problems.  The June 2009 VA examination contains a diagnosis of post bilateral knee arthroplasty with residual pain and limited range of motion.  The examiner found that the bilateral knee disabilities impacted the Veteran's occupational activities due to pain resulting in limited range of motion, standing, and walking; and impacted usual daily activities with mild to severe effects for some activities and no impact on others.  The examiner opined that the bilateral knee disabilities should not prevent the Veteran from engaging a light duty, sedentary labor/activities.

The report of an August 2013 VA examination shows a diagnosis of degenerative joint disease, status post total knee replacement, bilateral knees.  The report contains a medical history that the Veteran reported that since the last evaluation the condition was presently worse.  The Veteran reported having a left total knee replacement in 2001.  The Veteran reported complaints of left knee with cramping due to sciatic pain he rated as 2 on a scale of 10; and laxity.  He denied any swelling.  He reported that walking was limited to 25 feet due to pain of his knees and back.  He currently was receiving no treatment.  The Veteran did not report that flare-ups impacted the function of the knee or lower leg.  

On range of motion examination, the left knee flexion was to 90 degrees without objective evidence of painful motion.  There was no objective evidence of painful motion on extension.  The Veteran was able to perform repetitive-use testing with three repetitions, with flexion range of motion to 90 degrees, and extension to zero degrees.

The examiner found that the Veteran did not have additional limitation in range of motion of the knee or lower leg following repetitive use testing; he had functional loss or impairment of the knee and lower leg with contributing factors of less movement than normal of the left knee.  The Veteran had no tenderness or pain to palpation for joint line or soft tissue of the knee.

Muscle strength was 5/5 on left knee flexion and extension.  Left knee joint stability tests were all normal for anterior instability, posterior instability, and medial-lateral instability tests.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran did not have a history of any "shin splints", stress fractures, chronic exertional compartment syndrome, or other tibial or fibular impairment.  

The examiner recorded that the Veteran had had meniscectomy of the left knee in 1974 and 1997, with no residuals signs or symptoms; and the Veteran had had a total knee joint replacement on the left in 2001, with subsequent residuals of intermediate degrees of residual weakness, pain or limitation of motion.  

The examiner found that the Veteran had surgical scars that were not painful or unstable or of a total area of all related scars greater than 39 square cm.  The Veteran had no other pertinent physical findings, complications, conditions, signs or symptoms.  The Veteran did use a cane on a regular basis as assistive device for back and knee conditions.

Diagnostic imaging studies were performed and did not show degenerative or traumatic arthritis.  The report noted that X-ray examination of both knees in June 2009 concluded with an impression of bilateral total knee replacements, with small bilateral effusions, more on the right.  The examiner concluded with an opinion that the Veteran's left knee condition did not impact his ability to work.

The Veteran underwent total left knee replacement in May 2001.  On the basis of the date of the claim on appeal, service connection was granted effective from August 5, 2003.  Thus, there is no basis for a 100 percent rating for one year following implantation of prostheses under 38 C.F.R. § 4.71a Diagnostic Code 5055. 

The evidence does not show that the Veteran's total left knee replacement is productive of chronic residuals of severe painful motion or weakness in the affected extremity, or ankylosis, so as to warrant a 60 percent rating under Diagnostic Code 5055.  During VA examination in October 2007, the Veteran reported complaints of mild daily discomfort and the examiner recorded that there was no weakness.  The Veteran had flare-up of mild pain symptoms every two to three weeks lasting hours.  On examination, the Veteran had no objective evidence of pain with active range of motion.  Similarly, at the June 2009 VA examination, while the Veteran had limited range of motion, he had flexion to 100 degrees with pain beginning at 80 degrees, with no additional limitation of motion on repetitive use.  Extension was to zero degrees (full extension) with pain beginning at minus ten degrees and no additional limitation of motion on repetitive use.  Additionally, while the Veteran's left knee disability impacted his ability to stand and walk, and his usual daily activities with mild to severe effects for some activities and no impact on others, the examiner determined that he could engage in light duty, sedentary labor/activities.  During the August 2013 VA examination, the Veteran reported that his left knee was worse with complaints of left knee cramping; however, this was noted to be due to sciatic pain due to the back not the knee.  On examination, the Veteran had no objective evidence of painful motion, and muscle strength was 5/5.  The examiner recorded that the Veteran had had the total knee joint replacement on the left in 2001 with subsequent residuals of an intermediate degrees of residual weakness, pain, or limitation of motion.  

Range of motion findings have not revealed a degree of limited flexion or extension that would be compensable under Diagnostic Codes 5260 or 5261, much less represent an intermediate degree of limited motion.  Furthermore, there has been no evidence of impairment of the tibia or fibula or ankylosis of the knee so as to warrant evaluating the disability under Diagnostic Code 5256 or 5262 (the only other diagnostic codes under 38 C.F.R. § 4.71a providing for assignment of a rating greater than 30 percent). 

The 30 percent rating assigned appropriately compensates the Veteran for the extent of his functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45, DeLuca, supra.  Here there is no probative evidence to support a finding that, at any point since August 5, 2003, any symptoms of pain, fatigue, weakness, lack of endurance, and/or incoordination have been so disabling, to include on repeated use and during flare-ups, to support assignment of a rating in excess of 30 percent under any applicable diagnostic code predicated on limitation of motion.  Moreover, the Veteran did not report that his left knee was more than mildly painful.  Chronic severe painful motion or weakness has not been objectively demonstrated.  As such, a rating in excess of 30 percent is not warranted under Diagnostic Code 5055. 

The Board notes that the August 2013 VA examiner noted that the Veteran's left knee surgery resulted in surgical scars; however, the examiner found that the surgical scars were not painful or unstable or of a total area of all related scars greater than 39 square cm.  See 38 C.F.R. § 4.118, Diagnostic Code 7800-7805.  Therefore, the Veteran is not entitled to a separate rating for scarring.

The Board has also considered the Veteran's statements regarding the condition of the left knee disability.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57   (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his left knee disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's left knee has been provided by the medical professionals who examined him during the current appeal and rendered pertinent opinions in conjunction with the evaluation.  The medical findings from those examinations directly address the criteria under which this disability is evaluated.  The Board finds these records to be more probative than the Veteran's subjective evidence of complaints regarding the severity of symptomatology.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected total left knee replacement; however, the Board finds that his symptomatology has been stable throughout the applicable appellate period.  Therefore, assigning staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b) (1). 

 In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
 § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected total left knee replacement with the criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated and that there are no additional symptoms that are not addressed by the rating schedule.  The Veteran's subjective complaints-including but not limited to left knee pain-are contemplated by the rating criteria.  Furthermore, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities, to include limitations with regard to prolonged walking or standing, and difficulty with physical labor.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disability addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, the Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the November 2009 rating decision on appeal, a claim for a TDIU was considered and denied by the RO.  The Veteran appealed that decision denying TDIU, but later withdrew the appeal, which the Board then dismissed in a July 2015 decision. 

Such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App 307, 315   (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447   (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim). 

Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated during the pendency of the instant rating claim on appeal.  Accordingly, the Board does not have jurisdiction over the TDIU claim and need not refer or remand the matter.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against an initial rating in excess of 30 percent for the Veteran's left knee disability, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3; 4.7.


ORDER

Service connection for a back disorder is denied.

Service connection for bilateral lower extremity sciatica is denied.

Service connection for hypertension is denied.

Service connection for a right hip disorder is denied.

Service connection for a left hip disorder is denied.

Service connection for atrophy of the left leg is denied.

An initial rating in excess of 30 percent for total left knee replacement is denied.



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


